Citation Nr: 0110051	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00 09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


The record reflects that the veteran was afforded a video 
conference hearing before the undersigned Member of the Board 
in August 2000.  At that time, he offered testimony in 
support of his claim.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran contends that he has a 
low back disability related to his military service.  He 
states that he injured his back during service while in jump 
school at Ft. Benning, Georgia.  

It is noted that the veteran complained of back pain in 
service in August 1969.  VA X-rays of the back dated in 
September 1997 show degenerative changes along the lower 
thoracic spine.  He was examined by VA in December 1998.  At 
that time, the diagnosis was, intermittent back pain with 
alleged back injury in 1969 with abnormal lumbosacral spine 
X-ray revealing mild hypertrophic spurring and moderate 
narrowing of the L5 disc space.  

The Board notes that during the December 1998 VA examination, 
the veteran reported that he had taken X-rays for pre-
employment physicals and that these showed a problem with his 
spine.  He also reported that he lost one job due to spine 
problems when working at Jones Motor Freight in the 1980's.  
During his testimony in August 2000, he stated that in August 
1971, he worked for the Roadway Trucking Company in Chicago 
and that he had a physical which included X-rays.  He 
testified that he was told by that company that he had a back 
injury and could not have the job.  He testified that he also 
had an X-ray of his back performed by the Yellow Trucking 
Company in 1985.  The veteran also reported on examination by 
VA in 1998 that he had been treated for his back at the 
Denver VAMC in the 1980's, and at the Chicago VAMC in the 
1970's for back problems.  The Board notes that the RO has 
not attempted to secure the above-identified records.  

In addition, the veteran indicated in a July 1997 statement 
that he was applying to the Social Security Administration 
(SSA) for benefits.  He testified in August 1998 that he 
began receiving SSA benefits in 1998.  The RO has not 
contacted the SSA regarding any claim, records or decisions 
that may be in its possession.  

The RO must make arrangements to obtain these records on 
remand, as the duty to assist involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As the case must be remanded for the foregoing reason, the 
veteran should be re-examined by VA.  See Green v. Derwinski, 
1 Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
veteran provide a list of those (VA and 
private medical providers) who have 
treated him for any back disorder since 
service.  He should also be requested to 
list the names and addresses of any 
employers or potential employers who may 
have knowledge of his back complaints or 
problems, and/or medical records 
pertaining to any back disability, since 
service.  Then, the RO should obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the Denver VAMC in the 1980's and the 
Chicago VAMC in the 1970's.  

In addition, the RO should contact the 
National Personnel Records Center (NPRC) 
to locate the veteran's service personnel 
records (201 file).  

The RO should associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (2000).

3.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision regarding benefits to the 
veteran.  All the records from the SSA 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment should be 
obtained.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  

4.  Then the RO should schedule the 
veteran for a VA orthopedic examination 
to be performed by a board-certified 
orthopedist, if available.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. All necessary tests, 
including X-rays, should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all back 
complaints and manifestations.  The 
examiner should provide an opinion 
concerning the etiology of any back 
disability found, to include whether it 
is at least as likely as not that any 
back disability found is related to the 
veteran's service.  Complete rationale 
must be provided for any opinion or 
conclusions drawn.  

The veteran must be advised of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (2000); see also Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

Then, the RO should readjudicate the 
issue on appeal.  



If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



